*86Opinión concurrente del
Juez Asociado Señor Negrón García.
La sentencia mayoritaria recoge hoy, de forma escueta, la esencia de nuestro voto disidente de 24 de septiembre de 1993 y llega al mismo resultado. Revisitémosla.
Merece recordarse que
... en recta juridicidad, difícilmente en este caso puede soste-nerse un decreto de inconstitucionalidad fundamentado en loas a la autonomía universitaria y libertad de cátedra, corolarios del derecho de expresión y asociación. No podemos tomar la autonomía universitaria y la libertad académica dogmática-mente, como artículos de fe, ni sobrecargarlos conceptualmente con una densidad jurídica doctrinal que no poseen. Hacerlo des-bordaría el ámbito de revisión judicial. Autonomía universita-ria no significa una isla institucional al margen de los otros poderes del Gobierno.
En buena metodología apelativa-adjudicativa, la determina-ción inicial de la existencia o no de una cuestión constitucional sustancial depende de que se demuestre que tal reclamo aduzca hechos que razonablemente permitan concluir que efec-tivamente se han infringido intereses constitucionales protegi-dos y susceptibles de un remedio judicial. Sólo entonces cabe evaluar si tales intereses son sustanciales y si hay ausencia de justificación razonable que avale las acciones del Estado. He-mos dicho, al respecto, que “no existe tal cuestión [constitucional sustancial] si un examen del planteamiento in-vocado refleja la presencia de un error, que tiende a involucrar un argumento constitucional inexistente”. (Énfasis suplido.) Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 720 (1980). Véase, además, Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803, 809-812 (1988).
Ciertamente —no es objeto de argumentación seria— que la Legislatura actuó, dentro del ámbito de su autoridad, en la aprobación de estas leyes al crear la Junta de Síndicos de la U.P.R. como un nuevo departamento ejecutivo y modificar las funciones de otro (el Consejo). Tal facultad le fue conferida ex-presamente en nuestra Constitución^]
*87No se ha aportado evidencia suficiente para poner a este Tribunal en la posición de cuestionar la legitimidad de los propó-sitos de esta legislación. Todo lo contrario, según el ilustrado foro de instancia sentenció, obran en autos numerosas comuni-caciones y ponencias —de la Asociación de Colegios y Universi-dades Privadas en Puerto Rico, de la Comisión de Educación de la Middle States Association, e, incluso, del entonces Presidente del Consejo, doctor Padró Yumet— expositivas del conflicto de interés aludido. En la Asamblea Legislativa del cuatrienio pa-sado (1988-1992), se presentaron dos (2) proyectos para deslin-dar ambas funciones.
Más aún, en el plano de la campaña electoral, los candidatos a la gobernación por él Partido Popular Democrático (P.P.D.) y el Partido Nuevo Progresista (P.N.P.) prometieron que el Con-sejo cesaría de licenciar programas universitarios privados.
Aun así, los peticionarios Awilda Aponte Roque el al., aducen un discrimen político apuntalado en que, a raíz de las eleccio-nes, el Gobernador electo doctor Rosselló González conminó a todos los miembros del Consejo, Presidente U.P.R., rectores y decanos a que renunciaran, y que se crearía una nueva Junta de Síndicos para regir los destinos universitarios.
La naturaleza de nuestra función revisora de la Constitución impide, ante una declaración clara y legítima de propósitos de la Asamblea Legislativa —apoyado por un amplio historial le-gislativo— que emprendamos a destiempo, con una lámpara vacía de quinqué, una búsqueda de motivos obscuros o escondi-dos fundados en tales aseveraciones.(5) Nuevamente, parece ol-vidado que la “política pública y la intención legislativa se in-vestigan en los trámites, debates, informes y finalmente en los textos culminantes de los estatutos”. (Enfasis suplido.) Pueblo v. González Malavé, 116 D.P.R. 578, 586 (1985).
IV
Ni el reclamo de autonomía universitaria ni tampoco la libertad de cátedra están lesionados en este caso o respaldados por una prueba que justifique, la intervención de este Tribunal. Un análisis de las facultades conferidas a la nueva Junta de Sindicos de la U.P.R. no revela amenazas nuevas, per se, a la auto-*88nomía universitaria, pues simplemente las facultades que tenía el Consejo han sido transferidas a esa Junta. Si algo reflejan los autos, es que estamos ante un planteamiento prematuro y conceptual, que la mayoría del Tribunal no debe adjudicar a destiempo. Hacerlo es enterrar de un plumazo las normas de abstención hace unos días reconocidas: “[e]ste Tribunal tiene el deber, reiterado y cumplido en repetidas ocasiones, de no deci-dir a destiempo cuestiones constitucionales y así evitar pronun-ciamientos de índole consultiva, sin proporción a los hechos. Véanse, e.q.: Hernández Agosto v. Betancourt, 118 D.P.R. 79, 86-87 (1986); Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Cerame-Vivas v. Secretario de Salud, 99 D.P.R. 45, 51 (1970); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1968).” (Énfasis suplido y en el original.) Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 188 (1993).
Por otro lado, la composición de la nueva Junta de Síndicos de la U.P.R. tampoco presenta, de su faz, defectos constitucio-nales o infracción a la libertad de cátedra. Se argumenta el hecho de que los nombramientos del Consejo se hacen de forma escalonada para impedir que éste se encuentre a merced de los cambios de gobierno. Es un dato histórico, de fácil comproba-ción, que la Ley Núm. 135 de 1942 (18 L.P.R.A. sees. 631-636 y 638-658) la cual creó el Consejo Superior de Enseñanza, y la Ley Núm. 1, supra, la cual derogó a aquél y estableció el Con-sejo, aumentaron su composición, lo cual unido a las vacantes existentes siempre han permitido que los gobernadores incum-bentes pudieran nombrar personas de su predilección. Obvia-mente, el elemento político partidista estuvo presente en ese proceso de selección y viabilizó un control institucional. Ante esta realidad, más allá del papel legal, ¿cómo pueden entonces los peticionarios Awilda Aponte Roque et al., argumentar que la fórmula de escalonamiento en los términos de la Ley Núm. 1, supra, “dio plena vigencia a los postulados de autonomía y li-bertad académica”?
Naturalmente, los puestos creados por la nueva ley son ini-cialmente ocupados por las personas que nombre el Gobernador.(6) Ello no la invalida, pues es incidental a su aprobación. No crea una situación distinta a las leyes anteceso-ras del Consejo, ni se aparta a lo que de ordinario ocurre al *89crearse o ampliarse nuevas juntas o departamentos ejecutivos. Además, luego de estos primeros nombramientos, la ley reproduce la fórmula de que los subsiguientes se harán en forma escalonada. Si antes fue bueno y constitucional, ¿por qué ahora no lo es?
Este enfoque no es ad hoc. No puede divorciarse el clima universitario —libertad de asociación y expresión, esto es, los derechos civiles de los educadores, profesores y estudiantes— de los poderes de la Asamblea Legislativa. “Este es un asunto que corresponde atender a la Asamblea Legislativa, en cumpli-miento de los mandatos constitucionales, para marcar los lími-tes de la reglamentación intrauniversitaria. No se trata de una cuestión que corresponda exclusivamente a la autonomía de la Universidad.” (Enfasis suplido.) Informe Especial Sobre la Li-bertad Académica en la U.P.R., Comisión de Derechos Civiles, Lino J. Saldaña, Presidente, 15 de marzo de 1967, pág. 22.
Finalmente, se alega que la promulgación de estas medidas ha tenido el efecto de destituir ilegalmente a los miembros del Consejo. El argumento adolece del mismo defecto. ¿En qué con-siste la destitución aludida? Ellos continúan siendo miembros del Consejo, no se han alterado las dietas que perciben ni el término por el cual fueron nombrados; sólo se han modificado algunas de sus funciones. Antes estaban a cargo de la acredita-ción y corrección de las licencias a Instituciones Privadas de Educación Superior y administrar la U.P.R. Las nuevas leyes le asignan sólo la primera de estas dos (2) funciones.
Curiosamente, los propios peticionarios, Awilda Aponte Ro-que et al., implícitamente aceptan la facultad legislativa para efectuar estos cambios al argumentar, como alternativas menos drásticas, “aumentar el número de miembros del Consejo para dar representación a estudiantes —y profesores— y delegar en un nuevo cuerpo las funciones de supervisar las instituciones privadas”. (Enfasis suplido.) Moción en auxilio de jurisdicción, pág. 12. Esa argumentación dérrota su tesis central. Si en lugar de separar las funciones, la Ley Núm. 16, supra, hubiese dupli-cado el número de miembros del Consejo —propiciando así una mayoría de nombramientos por el actual Poder Ejecutivo— ¿se-ría inconstitucional? Obviamente no. ¿Podemos entonces, en abstracto, forzar nuestra intervención para variar o anular el esquema legislativo? ¿Bajo qué misteriosa lógica la mayoría pretende sostener que los actuales concejales —nombrados por la anterior administración— están más capacitados e investidos de un don privilegiado para garantizar y velar la autonomía universitaria y la libertad académica?
*90V
Teóricamente, a través de las facultades de la Junta de Sín-dicos de la U.P.R. —al igual que las anteriores que tenía el Con-sejo — , puede interferirse indebidamente con las áreas relacio-nadas con quién habrá de enseñar, qué se enseñará, cómo se enseñará y quién ha de ser admitido a estudiar en la U.P.R. Sin embargo, repetimos, sólo podemos enfrentarnos a situaciones concretas y reales. De ello ocurrir, sin duda, como en el pasado procederíamos a vindicar inmediatamente los derechos consti-tucionales de todos los afectados. García Cabán v. U.P.R., supra.
En ausencia de reclamo específico de un menoscabo real a los derechos constitucionales sustanciales, hemos de superar la tentación de atender y entender cuestiones hipotéticas, abs-tractas o contingentes. Ello equivaldría a emitir una opinión consultiva. R. Serrano Geyls, Derecho Constitucional de Esta-dos Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 116-119. Nos convertiría en un super go-bierno usurpando funciones que no nos competen.
En resumen, según enjuició el reputado tribunal de instancia, los peticionarios Awilda Aponte Roque et al., como “miembros del CES desean continuar como hasta el presente o en la alter-nativa que se adopte la idea que otras personas han propuesto. Al día de hoy existe un enfoque distinto por el nuevo gobierno en funciones. No corresponde a este Tribunal entrar a la arena política para dirimir si tal o cual programa del nuevo gobierno es sabio o no. Ello es prerrogativa de las ramas políticas de nuestro gobierno (Ejecutiva y Legislativa)”. Sentencia, pág. 27.
Ese deseo de los peticionarios Awilda Aponte Roque et al., no es suficiente. Ciertamente no hay interconexión o ligazón de causa o efecto en sus planteamientos. Así aclarado, en el fondo, sólo estamos ante una tesis de origen político-partidista no susceptible de ser configurada como lesión constitucional legítima, que pretende únicamente controlar las estructuras prevalecien-tes y perpetuar incumbentes nombrados por una administración de un partido (Partido Popular Democrático) que perdió las elecciones. C.E.S. v. Gobernador I, 134 D.P.R. 350, 355-363 (1993).
Sinceramente, ¿planteaba esta apelación una cuestión constitucional sustancial?

 García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Kassel v. Consolidated Freighways Corp., 450 U.S. 1, 662 (1981); Weinberger v. Weinsenfeld, 420 U.S. 636, 648 esc. 16 (1975); Chevron U.S.A. v. Natural Res. Def. Council, 467 U.S. 837 (1984).


 Excepto el representante estudiantil y los dos (2) profesores.